14‐1782  
EEOC v. Sterling Jewelers, Inc. 
                                            

                           In the
               United States Court of Appeals
                  For the Second Circuit
                                 ________ 
                                        
                           AUGUST TERM, 2014 
                                        
                          ARGUED: MAY 5, 2015  
                        DECIDED: SEPTEMBER 9, 2015 
                                        
                               No. 14‐1782 
                                        
             EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,  
                            Plaintiff‐Appellant, 
                                        
                                      v. 
                                        
                         STERLING JEWELERS INC., 
                            Defendant‐Appellee. 
                                 ________ 
                                        
               Appeal from the United States District Court 
                  for the Western District of New York. 
                 No. 08 Civ. 706– Richard J. Arcara Judge. 
                                 ________ 
                                        
Before: WALKER, LYNCH, and LOHIER, Circuit Judges. 
                                 ________ 
      This  case  arises  from  an  Equal  Employment  Opportunity 

Commission  (“EEOC”)  enforcement  action  under  Title  VII  of  the  Civil 

Rights  Act  of  1964,  42  U.S.C.  § 2000e  et  seq.  (“Title  VII”),  alleging  that 
2                                                               No. 14‐1782

Defendant‐Appellee  Sterling  Jewelers  Inc.  (“Sterling”)  engaged  in  a 

nationwide practice of sex‐based pay and promotion discrimination.  After 

discovery,  the  magistrate  judge  (Jeremiah  J.  McCarthy,  J.)  issued  a  Report 

and Recommendation finding that the EEOC failed to prove that it satisfied 

its  statutory  obligation  to  conduct  a  pre‐suit  investigation  and 

recommended  summary  judgment  on  that  basis.  On  March  10,  2014,  the 

district  court  (Richard  J.  Arcara,  J.)  adopted  the  magistrate  judge’s  Report 

and Recommendation, and granted summary judgment to Sterling.   

       On appeal, the EEOC argues that the district court erred in granting 

summary judgment because the magistrate judge improperly reviewed the 

sufficiency  of  the  EEOC  investigation  rather  than  whether  there  was  an 

investigation.    We  agree.    Under  Title  VII,  courts  may  review  whether  the 

EEOC  conducted  an  investigation,  but  not  the  sufficiency  of  an 

investigation.    The  EEOC  conducted  an  investigation  in  this  case. 

Accordingly, we VACATE the district court’s summary judgment order and 

REMAND the case for further proceedings. 

                                     ________ 
                                           
                     BARBARA L. SLOAN, (P. David Lopez, Carolyn L. Wheeler, 
                     Jennifer  S.  Goldstein,  on  the  brief),  Equal  Employment 
3                                                               No. 14‐1782

                     Commission,  Office  of  General  Counsel,  Washington, 
                     D.C. for Plaintiff‐Appellant. 

                     GERALD  L.  MAATMAN,  JR., (Jeffrey S. Klein, Weil, Gotshal 
                     &  Manges,  LLP,  New  York,  N.Y.,  David  Bennet  Ross, 
                     William  F.  Dugan,  Daniel  B.  Klein,  Lorie  E.  Almon, 
                     Seyfarth Shaw LLP, New York, N.Y., on the brief), Seyfarth 
                     Shaw LLP, New York, N.Y., for Defendant‐Appellee. 

                                      ________ 
 
JOHN M. WALKER, JR., Circuit Judge: 

       This  case  arises  from  an  Equal  Employment  Opportunity 

Commission  (“EEOC”)  enforcement  action  under  Title  VII  of  the  Civil 

Rights  Act  of  1964,  42  U.S.C.  § 2000e  et  seq.  (“Title  VII”),  alleging  that 

Defendant‐Appellee  Sterling  Jewelers  Inc.  (“Sterling”)  engaged  in  a 

nationwide practice of sex‐based pay and promotion discrimination.  After 

discovery,  the  magistrate  judge  (Jeremiah  J.  McCarthy,  J.)  issued  a  Report 

and Recommendation finding that the EEOC failed to prove that it satisfied 

its  statutory  obligation  to  conduct  a  pre‐suit  investigation  and 

recommended  summary  judgment  on  that  basis.  On  March  10,  2014,  the 

district  court  (Richard  J.  Arcara,  J.)  adopted  the  magistrate  judge’s  Report 

and Recommendation, and granted summary judgment to Sterling.   
4                                                                No. 14‐1782

       On appeal, the EEOC argues that the district court erred in granting 

summary judgment because the magistrate judge improperly reviewed the 

sufficiency  of  the  EEOC  investigation  rather  than  whether  there  was  an 

investigation.    We  agree.    Under  Title  VII,  courts  may  review  whether  the 

EEOC  conducted  an  investigation,  but  not  the  sufficiency  of  an 

investigation.    The  EEOC  conducted  an  investigation  in  this  case. 

Accordingly, we VACATE the district court’s summary judgment order and 

REMAND the case for further proceedings. 

                                 BACKGROUND 

       Sterling  is  the  largest  fine  jewelry  company  in  the  United  States, 

operating chains including Kay Jewelers and Jared–the Galleria of Jewelry.  

Between  2005  and  2007,  the  EEOC  received  19  individual  charges  of 

discrimination from women employed by Sterling in stores located in nine 

states:    California,  Colorado,  Florida,  Indiana,  Massachusetts,  Missouri, 

Nevada,  New  York,  and  Texas  (the  “Charging  Parties”).    Sixteen  of  the 

charges alleged that Sterling engaged in a “continuing policy or pattern and 

practice”  of  sex  discrimination.    See,  e.g.,  App’x  1390.    Five  investigators 

initially  investigated  the  charges,  but  the  EEOC  later  transferred  all  19 
5                                                              No. 14‐1782

charges  to  one  investigator,  David  Ging.  Around that  time, the  EEOC  also 

requested  copies  of  Sterling’s  company‐wide  protocols,  including  policies 

governing  pay,  promotion,  and  anti‐discrimination;  job  descriptions  for 

sales  associates  and  management  positions;  and  computerized  personnel 

files  listing  employees’  hiring  dates,  responsibilities,  and  pay  and 

promotion histories.   

      In  2006,  Sterling  and  the  Charging  Parties  entered  mediation  and 

invited  the  EEOC  to  participate.  Then‐EEOC  Regional  Attorney  Elizabeth 

Grossman, who participated on behalf of the EEOC, and the parties signed a 

Mediation  and  Confidentiality  Agreement  (the  “Agreement”),  as  well  as 

several  addenda.    Under  the  Agreement,  the  EEOC  agreed  to  suspend  its 

investigation  during  the  mediation,  and  the  parties  agreed  to  identify  the 

data  relevant  to  the  charges  against  Sterling  and  produce  all  of  the 

documents on which their respective experts would rely in preparing their 

reports.    App’x  3666‐68.    Based  on  the  data  provided  by  Sterling,  labor 

economist  Dr.  Louis  Lanier,  hired  by  the  Charging  Parties,  conducted  a 

statistical analysis of Sterling’s pay and promotion practices.  This analysis 
6                                                               No. 14‐1782

led  Dr.  Lanier  to  find  that  Sterling  paid  female  employees  less  and 

promoted them at slower rates than similarly situated male employees.   

       Under a confidentiality provision in the Agreement, the EEOC agreed 

that it would “not rely on, or introduce as evidence in any court, arbitration, 

judicial,  or  other  proceeding”  information  disclosed  during  the  mediation. 

App’x  3656.      However,  the  parties  subsequently  signed  addenda,  stating 

that  the  documents  exchanged  at  the  mediation  could  be  given  to 

Investigator Ging and permitting certain documents, including Dr. Lanier’s 

analysis,  to  be  placed  in  the  EEOC  investigative  file  if  the  mediation  was 

unsuccessful.   

       In November 2007, the mediation failed.  Thereupon, Ging sent letters 

to  the  parties  stating:  “I  understand  that  Ms.  Grossman  has  [Sterling’s] 

permission  to  provide  me  with  its  documents  exchanged  in  conjunction 

with that mediation . . . . [and] that Ms. Grossman has Charging Parties’ and 

[Sterling’s]  permission  to  provide  me  with  Dr.  Lanier’s  tables  and 

explanatory notes . . . . ” App’x 959‐62. Ging also encouraged the parties to 

provide  any  additional  information  they  wanted  the  EEOC  to  consider 

during  its  investigation.  The  Charging  Parties  sent  Ging  a  letter 
7                                                              No. 14‐1782

summarizing  the  evidence  of  “company‐wide”  discrimination  as  well  as 

supporting documents, including declarations from the Charging Parties; a 

declaration  from  a  male  employee  attesting  to  his  belief  that  Sterling 

discriminated against female employees with regard to pay and promotion; 

and  Dr.  Lanier’s  analysis.  Sterling  did  not  provide  any  additional 

information.   

      On  January  30,  2008,  the  EEOC  issued  a  Letter  of  Determination 

(“LOD”)  finding  that  Sterling  “subjected  Charging  Parties  and  a  class  of 

female  employees  with  retail  sales  responsibilities  nationwide  to  a  pattern 

or practice of sex discrimination in regard to promotion and compensation.”  

App’x 1000.  The LOD further stated:  

      Statistical  analysis  of  pay  and  promotion  data  provided  by 
      [Sterling] reveals that [Sterling] promoted male employees at a 
      statistically  significant,  higher  rate  than  similarly  situated 
      female  employees  and  that  [Sterling]  compensated  male 
      employees  at  a  statistically  significant,  higher  rate  than 
      similarly situated female employees.  Witness testimony further 
      corroborates the allegations.   
App’x  1000.    Then,  on  September  23,  2008,  the  EEOC  filed  suit  in  the 

Western  District  of  New  York  alleging  that  Sterling  engaged  in  sex‐based 

pay and promotion discrimination in violation of Title VII.   
8                                                            No. 14‐1782

      During  discovery,  approximately  seven  years  after  the  close  of  the 

investigation,  the  parties  deposed  two  EEOC  investigators:  Ging  and 

Jennifer Carlo, the investigator assigned to the first of the 19 charges.  Ging 

stated that he “d[id]n’t really recall much about [the] investigation,” App’x 

32, and both investigators invoked the deliberative privilege and declined to 

answer several of the questions about the investigation.   

      Following  discovery,  Sterling  moved  for  summary  judgment  on 

grounds that the EEOC had not satisfied its statutory obligation to conduct 

a  pre‐suit  investigation.    The  magistrate  judge  issued  a  Report  and 

Recommendation, in which he determined that there was “no evidence that 

[the  EEOC]  investigated  a  nationwide  class”  and  recommended  that  the 

district court grant summary judgment. App’x 83.  On March 10, 2014, the 

district  court  adopted  the  Report  and  Recommendation,  granted  summary 

judgment to Sterling, and dismissed the EEOC’s action with prejudice.   The 

EEOC timely appealed.   

                                 DISCUSSION 

      “We review an award of summary judgment de novo, construing the 

evidence  in  the  light  most  favorable  to  the  nonmoving  party  and  drawing 
9                                                                     No. 14‐1782

all reasonable inferences in his favor.” McElwee v. Cnty. of Orange, 700 F.3d 

635, 640 (2d Cir. 2012).  Summary judgment is only appropriate where there 

is “no genuine dispute as to any material fact and the movant is entitled to 

judgment as a matter of law.” Id. (citing Fed. R. Civ. P. 56(a)).  

  I.   Judicial Review of Title VII Enforcement Actions 

       Title  VII  of  the  Civil  Rights  Act  of  1964,  42  U.S.C.  §  2000e  et  seq.,  as 

amended,  prohibits  employers  from  discriminating  on  the  basis  of  race, 

color,  religion,  sex,  or  national  origin.  Ricci  v.  DeStefano,  557  U.S.  557,  577 

(2009).  Before the EEOC may bring an enforcement action under Title VII, it 

must  discharge  certain  administrative  obligations.    The  EEOC  must:  (1) 

receive a formal charge of discrimination against the employer; (2) provide 

notice of the charge to the employer; (3) investigate the charge; (4) make and 

give  notice  of  its  determination  that  there  was  reasonable  cause  to  believe 

that  a  violation  of  Title  VII  occurred;  and  (5)  make  a  good  faith  effort  to 

conciliate the charges. See 42 U.S.C. § 2000e–5(b); see also Mach Mining, LLC 

v.  EEOC,  135  S.  Ct.  1645,  1649‐50  (2015).    Title  VII  does  not  define 

“investigation”  or  prescribe  the  steps  that  the  EEOC  must  take  in 
10                                                                No. 14‐1782

conducting an investigation.   Newsome v. EEOC, 301 F.3d 227, 231 (5th Cir. 

2002). 

       To  ensure  agency  compliance  with  Title  VII,  Congress  empowered 

federal  courts  to  review  whether  the  EEOC  has  fulfilled  its  pre‐suit 

administrative obligations.  See Mach Mining, 135 S. Ct. at 1653 (holding that 

courts  may  review  whether  the  EEOC  has  satisfied  its  obligation  to 

conciliate).    The  proper  scope  of  that  review,  however,  is  an  issue  of  first 

impression in this Circuit.   

       In  the  recently  decided  case  of  Mach  Mining,  the  Supreme  Court 

provided  guidance  regarding  the  scope  of  judicial  review  of  the  EEOC’s 

administrative  obligations.    Id.    In  the  context  of  the  EEOC’s  obligation  to 

conciliate,  the  Court  explained  that  judicial  review  is  “narrow”  and  serves 

to  “enforce[]  the  statute’s  requirements . . . that  the  EEOC  afford  the 

employer  a  chance  to  discuss  and  rectify  a  specified  discriminatory 

practice―but  goes  no  further.”    Id.    The  Court  further  explained  that  a 

sworn  affidavit  from  the  EEOC  stating  that  it  satisfied  its  conciliation 

obligations  but  failed  to  reach  an  agreement  “will  usually  suffice  to  show 

that it has met the conciliation requirement.”  Id. at 1656. 
11                                                             No. 14‐1782

      Mach  Mining  did  not  address  the  EEOC’s  obligation  to  investigate, 

but  we  conclude  that  judicial  review  of  an  EEOC  investigation  is  similarly 

limited:    The  sole  question  for  judicial  review  is  whether  the  EEOC 

conducted  an  investigation.  As  the  district  and  magistrate  judges  in  this 

case  recognized,  courts  may  not  review  the  sufficiency  of  an 

investigation―only whether an investigation occurred. EEOC v. Keco Indus., 

Inc., 748 F.2d 1097, 1100 (6th Cir. 1984); see also EEOC v. CRST Van Expedited, 

Inc., 679 F.3d 657, 674 (8th Cir. 2012) (“[T]he nature and extent of an EEOC 

investigation into a discrimination claim is a matter within the discretion of 

that  agency.”  (quoting  Keco,  748  F.2d  at  1100));  Newsome,  301  F.3d  at  231 

(same).  

      In  order  to  prove  that  it  has  fulfilled  its  pre‐suit  investigative 

obligation,  the  EEOC  must  show  that  it  took  steps  to  determine  whether 

there was reasonable cause to believe that the allegations in the charge are 

true.    Cf.  42  U.S.C.  § 2000e‐5(b)  (noting  that  the  purpose  of  an  EEOC 

investigation  is  to  determine  whether  “there  is  reasonable  cause  to  believe 

that the charge is true”); EEOC v. Shell Oil Co., 466 U.S. 54, 71 (1984) (“[T]he 

purpose of [an EEOC investigation] is to determine whether there is reason 
12                                                                  No. 14‐1782

to believe those allegations are true.”).  Here, the EEOC’s complaint against 

Sterling  alleged  nationwide  discrimination;  accordingly,  the  agency  must 

show that it undertook to investigate whether there was a basis for alleging 

such widespread discrimination. The EEOC need not, however, describe in 

detail  every  step  it  took  or  the  evidence  it  uncovered.    As  with  the 

conciliation  process,  an  affidavit  from  the  EEOC,  stating  that  it  performed 

its investigative obligations and outlining the steps taken to investigate the 

charges,  will  usually  suffice.    See  Mach  Mining,  135  S.  Ct.  at  1656  

(concluding that a sworn affidavit from the EEOC stating that it attempted 

to  conciliate  will  usually  establish  that  the  EEOC  has  met  its  obligation  to 

conciliate).   

       There  are  several  reasons  for  this  approach.    First,  this  “limited 

review respects the expansive discretion that Title VII gives to the EEOC” in 

investigating  discrimination  claims,  “while  still  ensuring  that  the 

Commission  follows  the  law.”    Id.  at  1653.    Second,  it  reflects  the  fact  that 

“Title VII ultimately cares about substantive results.”  Id. at 1654.  Allowing 

courts to review the sufficiency of an EEOC investigation would “effectively 

make every Title VII suit a two‐step action: First, the parties would litigate 
13                                                                            No. 14‐1782

the question of whether EEOC had a reasonable basis for its initial finding, 

and only then would the parties proceed to litigate the merits of the action.” 

Keco, 748 F.2d at 1100 (internal quotation marks omitted).  Extensive judicial 

review  of  this  sort  would  expend  scarce  resources  and  would  delay  and 

divert EEOC enforcement actions from furthering the purpose behind Title 

VII―eliminating  discrimination  in  the  workplace.  See  id;  see  also  Ricci,  557 

U.S. at 577.   

 II.       Application  

           The  EEOC  argues  that  the  magistrate  judge,  while  purporting  to 

examine  the  existence  of  the  EEOC’s  investigation,  actually  considered  its 

sufficiency.  We agree.   

              A. The EEOC Investigated the Claims Against Sterling 

           Testimony  from  EEOC  investigators  Ging  and  Carlo  and  the 

investigative file show that the EEOC took multiple steps to investigate the 

claims against Sterling.1  As the magistrate judge found, the EEOC received 

19  charges,  which  were  “investigated  by  five  EEOC  investigators.”  App’x 


      The only statutory pre‐suit obligation at issue in this case is the investigation.  The 
       1

parties agreed that the EEOC’s participation in the mediation would satisfy its obligation 
to  conciliate  in  the  event  that  it  brought  an  enforcement  action,  and  there  is  no  dispute 
concerning the other pre‐suit requirements. 
14                                                              No. 14‐1782

74.  After  receiving  a  letter  from  a  Charging  Party  that  identified  six 

additional women alleging sex‐based discrimination, the EEOC transferred 

all of the charges to one investigator.  That investigator, Ging, testified that 

he reviewed all of the individual investigative files and investigated “all of 

the[ ] charges as class charges.”App’x 569.  

       Additionally,  the  2,600‐page  investigative  file  shows  that  the  EEOC 

requested  and  obtained  numerous  documents  related  to  the  charges, 

including Sterling’s company‐wide policies governing pay, promotion, and 

anti‐discrimination;  witness  statements;  Sterling’s  responses  to  individual 

allegations; the Charging Parties’ personnel documents; company‐wide job 

descriptions;  EEO‐1  reports;  and  Dr.  Lanier’s  statistical  analysis,  which 

found  that  Sterling  paid  and  promoted  women  at  statistically  significant 

lower rates than men.  Notes from the investigative file also show that the 

EEOC interviewed at least one Charging Party, Jacquelyn Boyle, in January 

2006 and again in February 2006.   

       In contrast to the cases in which some of our sister circuits concluded 

that the EEOC did not satisfy Title VII’s investigation requirement, it cannot 

be  said  here  that  the  EEOC  failed  to  conduct  any  pre‐suit  investigation  at 
15                                                                        No. 14‐1782

all.  For example, in EEOC v. Pierce Packing Co., the Ninth Circuit held that 

the EEOC did not conduct a pre‐suit investigation where it “obtain[ed] the 

results  of  [a  two‐week  Department  of  Labor]  investigation,”  and  “did  not 

conduct  an  independent  investigation.”  669  F.2d  605,  606  (9th  Cir.  1982).   

Similarly, in CRST, the Eighth Circuit held that the EEOC did not fulfill its 

investigative obligation because “the EEOC did not investigate the specific 

allegations  of  any  of  the  67  allegedly  aggrieved  persons  . . .  until after the 

Complaint was filed.”  CRST, 679 F.3d at 675‐76.  In both Pierce Packing and 

CRST,  the  courts  determined  that  the  EEOC  failed  to  take  any  steps  to 

investigate.  That is plainly not the case here.  Although Ging acknowledged 

in  discovery  that  he  did  not  remember  much  about  the  investigation,  that 

testimony―given  some  seven  years  after  the  investigation  concluded―is 

not tantamount to an admission that he failed to conduct an investigation.2   

          Sterling  identifies  a  laundry  list  of  steps  the  EEOC  failed  to  take  in 

investigating the claims against it.  But “the nature and extent of an EEOC 

investigation into a discrimination claim is a matter within the discretion of 

      The lengthy and costly depositions taken in this case might have been easily avoided 
      2

by  an  affidavit  from  an  EEOC  investigator  outlining  the  steps  taken  to  investigate  the 
claims.  It is especially important for the court and the parties to understand the contours 
of an EEOC investigation given that, as explained below, the EEOC investigation must be 
pertinent to the allegations that it ultimately includes in the complaint. 
16                                                             No. 14‐1782

that agency.” Keco, 748 F.2d at 1100; see also CRST, 679 F.3d at 674; EEOC v. 

Caterpillar, 409 F.3d 831, 832‐33 (7th Cir. 2005); Newsome, 301 F.3d at 231.  For 

a  court  to  second  guess  the  choices  made  by  the  EEOC  in  conducting  an 

investigation “is not to enforce the law Congress wrote, but to impose extra 

procedural  requirements.  Such  judicial  review  extends  too  far.”    Mach 

Mining, 135 S. Ct. at 1654‐55. 

          B. The EEOC Investigation Was Nationwide  

      Ging’s testimony coupled with the documents in the investigative file 

suffice  to  demonstrate  that  the  EEOC  investigation  was  nationwide.    The 

investigative  file  contains  19  charges,  16  of  which  alleged  company‐wide 

class  and/or  pattern‐or‐practice  discrimination,  from  nine  states  across  the 

country  (California,  Colorado,  Florida,  Indiana,  Massachusetts,  Missouri, 

Nevada, New York, and Texas), and Ging testified that he investigated all of 

those  charges  as  “class  charges.”    App’x  569.    Additionally,  the  EEOC 

obtained  Dr.  Lanier’s  statistical  analysis,  based  on  company‐wide 

computerized  data,  which  found  that  Sterling  paid  and  promoted  male 

employees  at  statistically  significant  higher  rates  than  similarly‐situated 
17                                                                          No. 14‐1782

female employees nationwide.3  The EEOC also obtained Sterling’s policies 

governing  pay  and  promotion,  which,  Sterling  concedes,  have  nationwide 

application.    This  testimony  together  with  these  documents  is  sufficient  to 

establish that the investigation was nationwide.   

          In  concluding  that  the  investigation  was  not  nationwide,  the 

magistrate judge found the word “class” to be ambiguous because it could 

refer to a local, regional, or nationwide class. We are, however, at a loss to 

think of a locality or region that would include California, New York, and 

Texas, and the cases relied on by the magistrate judge are inapposite.  The 

magistrate  judge  cited  EEOC  v.  Outback  Steak  House  of  Florida,  Inc.,  for  the 

proposition that a “class can also mean a local or regional class instead of a 

nationwide class”). But, as the district court in that case explained, “both the 

charges  and  the  investigation  centered  around  [a]  three‐state  region 

[Colorado,  Montana,  and  Wyoming],  [so]  Defendants  had  every  reason  to 


       The  magistrate  judge  concluded  that  the  EEOC  could  not  rely  on  Dr.  Lanier’s 
      3

analysis  in  showing  that  the  investigation  was  nationwide  because  Ging  and  Carlo 
invoked the deliberative privilege in response to questions regarding whether Dr. Lanier’s 
analysis  was  the  analysis  referred  to  in  the  LOD  and  whether  the  EEOC  independently 
verified  the  analysis.  But  nothing  in  Title  VII  suggests  that  the  EEOC  must  identify  the 
documents referenced in the LOD or, as explained above, independently validate expert 
analysis.  Therefore, the fact that Ging and Carlo declined to answer these questions about 
Dr. Lanier’s analysis creates no bar to the EEOC’s reliance on that analysis in establishing 
the scope of its investigation. 
18                                                                  No. 14‐1782

believe that the ‘class’ the EEOC was referring to in its determination was a 

regional class.”  520 F.Supp.2d 1250, 1267 (D. Colo. 2007).  Similarly, in EEOC 

v. Jillian’s of Indianapolis, IN, Inc., the EEOC’s investigation was confined to a 

single  state.    See  279  F.  Supp.  2d  974,  980  (S.D.  Ind.  2003)  (“The  nationwide 

class  named  in  the  EEOC’s  Amended  Complaint  is  not  reasonably 

anticipated  in  its  investigation  into  the  four  charges  filed  against  Jillian’s 

Indianapolis.”  (emphasis  in  original)).    Because  of  the  limited  geographic 

scope  of  the  investigations  in  Outback  Steak  House  and  Jillian’s,  there  was 

reason  to  believe  the  employers  did  not  have  notice  that  the  EEOC  would 

bring  suit  on  behalf  of  a  nationwide  class.    By  contrast,  here  the  EEOC 

investigated charges alleging class‐wide discrimination from women in nine 

states across the country.  We therefore conclude that the class Ging referred 

to was nationwide. 

       Sterling contends that the EEOC cannot rely on Dr. Lanier’s analysis 

to satisfy its burden of proof because the parties and the EEOC agreed that 

the  materials  would  not  “lose  their  mediation  privilege.”    Def.  Br.  at  55. 

However,  the  Agreement  stated  that  the  EEOC  could  “not  rely  on,  or 

introduce  as  evidence”  documents  exchanged  during  mediation  “in  any 
19                                                                            No. 14‐1782

court, arbitration, judicial, or other proceeding.”  App’x 3656.   We interpret 

that Agreement in light of the Fourth Addendum, in which Sterling agreed 

to have Dr. Lanier’s analysis given to Ging and put in the investigative file 

in  the  event  that  the  mediation  failed.4    To  be  sure,  there  is  some  tension 

between  various  parts  of  the  Agreement  and  its  addenda.  We  read  the 

whole  of  the  documents,  however,  to  mean  that  the  EEOC  was  not 

precluded  from  relying  on  the  analysis  in  reaching  its  own  internal 

determination as to whether there was reasonable cause to believe Sterling 

violated  Title  VII.    Indeed,  what  other  purpose  could  the  parties  have  for 

allowing the EEOC to include Dr. Lanier’s analysis in its investigative file if 

the EEOC could not review the analysis as part of its investigation?  Because 

the  EEOC  was  permitted  to  rely  on  Dr.  Lanier’s  analysis  in  making  its 

reasonable‐cause determination, the EEOC properly referenced that analysis 

as part of the proof that its investigation was nationwide. 




       There  is  no  dispute  that  Sterling  consented  to  giving  Dr.  Lanier’s  analysis  to  Ging.  
      4

Ging  informed  the  parties  at  the  close  of  mediation  that  he  anticipated  receiving  the 
mediation  documents  and  that  he  had  the  parties’  permission  to  do  so.    At  no  time  did 
Sterling raise an objection.   
20                                                           No. 14‐1782

                               CONCLUSION 

      For  the  reasons  stated  above,  we  VACATE  the  district  court’s  order 

granting  summary  judgment  and  REMAND  the  case  for  further 

proceedings consistent with this opinion.